DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed February 8, 2021 in response to the Office Action of November 10, 2020, is acknowledged and has been entered. Claims 1-3, 5-15, and 19 are pending. Claims 4, 16-18, and 20 are canceled. Claims 1 and 19 are amended. Claims 3, 5-15 remain withdrawn. Claims 1, 2, and 19 are currently being examined as drawn to the elected species of:
A.	 first pharmaceutical composition comprising (i) paclitaxel bound to albumin, 
B.	second pharmaceutical composition comprising (v) immune stimulatory cytokine “N-803,” which Examiner believes is another name for IL-15 superagonist ALT-803, 
C.	third pharmaceutical composition comprising (i) a checkpoint inhibitor, and
D.	method (i) requiring administration of low-dose radiation. 

New Rejection
(necessitated by amendments)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



2.	The claims are amended to require administration of all of: a drug bound to albumin (nab-paclitaxel), cytokine (IL-15 superagonist), checkpoint inhibitor, and low dose radiation. A new rejection is set forth below to address the new claim limitations.

3.	Claims 1, 2, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0222982, Dranoff et al, claiming priority to July 2015; in view of Daly et al (Journal of Thoracic Oncology, 2015, 10:1685-1693), Alvarez et al (Cancer Biololgy & Medicine, 2105, 12:209-222); Yu et al (Clinical Cancer Research, 2010, 16:6019-6028); Soliman (OncoTargets and Therapy, 2017, 10:101-112, published online Dec 21, 2016), Acoba et al (Journal of Clinical Oncology, 35: (4_suppl):TPS510-TPS510, published online March 21, 2017); Eureka Alert! Public Release (January 14, 2016) (https://www.eurekalert.org/pub_releases/2016-01/muos-mlf011416.php), Rx Times (April 11, 2016) (http://rxtimes.com/altor-bioscience-corporation-partners-with-the-national-cancer-institute-to-further-develop-altors-alt-803-and-alt-801-cancer-immunotherapeutics/); and Bristol Myers Squibb Press Release (August 20, 2014) (https://news.bms.com/press-release/rd-news/bristol-myers-squibb-and-celgene-enter-clinical-collaboration-agreement-evalua).
Dranoff et al teach administering combination therapies to subjects to treat cancer, the therapies comprising:

(b) Immunomodulatory cytokines including IL-15, IL-15 agonist, and superagonist ALT-803 ([22-23]; [100-103]; [150]; Table 8; [253]; [298]; [716-720]; claims 33, 40, 42);
(c) chemotherapy including paclitaxel or ABRAXANE® ([896]; [905]); and
(d) local or whole body radiation ([88]; [138]; [828]; [877-878]; [886]; [897-898]; [905-916]). Dranoff et al teach that radiation combination therapies that may result in synergy with PD-1 blockade through cell death ([878]). Dranoff et al teach ([897-898]):
Radiation therapy can be administered through one of several methods, or a combination of methods, including without limitation external-beam therapy, internal radiation therapy, implant radiation, stereotactic radiosurgery, systemic radiation therapy, radiotherapy and permanent or temporary interstitial brachytherapy.
The combinations disclosed can be administered in combination with one or more of the existing modalities for treating cancers, including, but not limited to: surgery; radiation therapy (e.g., external-beam therapy which involves three dimensional, conformal radiation therapy where the field of radiation is designed, local radiation (e.g., radition directed to a preselected target or organ), or focused radiation). Focused radiation can be selected from the group consisting of stereotactic radiosurgery, fractionated stereotactic radiosurgery, and intensity-modulated radiation therapy. The focused radiation can have a radiation source selected from the group consisting of a particle beam (proton), cobalt-60 (photon), and a linear accelerator (x-ray), e.g., as described in WO 2012/177624.
Dranoff et al further teach the anti-PD-1 antibody can be known PD-1 antibody nivolumab, and discloses the antibody sequences ([640-642]; SEQ ID NOs:242-243).  Dranoff et al discloses the cancer to be treated is non-small cell lung cancer (NSCLC) 

Low Dose Radiation:
Dranoff et al do not teach the radiation is “low dose” specifically.
Daly et al teach motivation to administer low dose radiation in combination with checkpoint anti-PD-1 antibody immunotherapy of cancer, particularly NSCLC. Daly et al teach that preclinical data and case reports suggest a potential for robust clinical responses in metastatic NSCLC patients by combining radiotherapy with immune checkpoint inhibitors (abstract). Daly et al teach efforts are underway to develop combined modality strategies, including dual immunotherapies, integration of chemotherapy and combination with radiotherapy. Radiotherapy is particularly appealing partner therapy, because it offers a non-overlapping toxicity profile, with both clinical and preclinical data suggesting potential immunomodulatory effects. Radiotherapy induces multiple immunomodulatory changes that can influence the effectiveness of immunotherapy including tumor vasculature normalization, improved T-cell extravasation and homing to tumors, destruction of immunosuppressive stromal cells, induction of immunogenic tumor cell death via high mobility group protein B1 release, or exposure of calreticulin on the cell surface, among others (Table 1,
Fig. 1). Clinical support for an interaction between radiotherapy and the immune response is demonstrated by the abscopal (ab-scopus, away from the target) effect, in which a systemic tumor response is observed after local radiation. Daly et al review a representative sample of completed, ongoing, and developing clinical trials evaluating 
Alvarez et al summarize known clinical trials treating NSCLC patients with PD-1 checkpoint inhibitor antibody in combination with ABRAXANE® (Table 2 at top; p. 216, col. 1 at bottom), and treating lung cancer patients with a combination of radiotherapy and PD-1 or CTLA-4 checkpoint inhibitor antibody and/or chemotherapy (p. 216, col. 2). Alvarez et al teach that radiotherapy has been shown to enhance antigen presentation by myeloid cells within the tumor microenvironment, therefore increasing T-cell killing of malignant cells, a mechanism which is thought to mediate the abscopal effect (p. 216, col. 2).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the radiation as low-dose in the method of Dranoff et al. One would have been motivated to, and have a reasonable expectation of success to, because: (1) Dranoff et al specifically suggest administering radiation to synergize with PD-1 blockade through cell death; (2) Daly et al and Alvarez et al teach radiotherapy is already being combined with immunotherapies such as immunostimulating compositions or checkpoint blockade antibodies to clinically treat cancer, including lung cancer, (3) Alvarez et al teach radiotherapy has been shown to enhance antigen presentation by myeloid cells within the tumor microenvironment, therefore increasing T-cell killing of malignant cells, a mechanism which is thought to 

Combining all therapeutics:
Dranoff et al teach combining immunotherapies PD-1 antibody, IL-15 agonist, radiation and chemotherapeutic nab-paclitaxel (ABRAXANE®), but do not exemplify doing so.
Daly et al and Alvarez et al teach motivation for providing combined modality strategies to treat cancer, including dual immunotherapies, integration of chemotherapy and combination with radiotherapy, wherein anti-CTLA-4 or anti-PD-1 checkpoint inhibitor antibodies combined with low dose radiation are demonstrated to successfully result in greater anti-tumor immune response than with high radiation dose, and radiotherapy has been shown to enhance antigen presentation by myeloid cells within the tumor microenvironment, therefore increasing T-cell killing of malignant cells, as set forth above.
Yu et al demonstrate that the administration of IL-15 immunostimulatory cytokine for cancer therapy results in significantly prolonged survival, but results in upregulation of PD-1 expression on CD8+ T cells. Yu et al teach that combining two checkpoint inhibitors (anti-CTLA-4 and anti-PD-L1) antibodies with IL-15 resulted in greater CTL 
Soliman teaches that chemotherapy results in a cytotoxic killing of tumor cells that provides a natural source of tumor antigen, and suggest combining chemotherapeutic treatment with checkpoint inhibitor therapy to increase antigen presentation and immune responses (p. 103, col. 2). Soliman teaches that paclitaxel is a particularly strong immunostimulant because it can both activate CD8+ T cells and reduce immunosuppressive cells such as regulatory T cells (p. 104, col. 2). Soliman teaches that taxanes also result in the production of immunostimulatory cytokines that can augment antitumor activity of immunotherapies (p. 104, col. 2). Soliman review 
Acoba et al teach a clinical study combining cancer therapeutic IL-15 superagonist ALT-803 with nab-paclitaxel.
Eureka Alert! Public Release teaches clinically administering to NSCLC patients a combination of PD-1 checkpoint inhibitor antibody, nivolumab, with the powerful immune stimulation factor, ALT-803, to provide optimal immune stimulation and ability to kill tumor cells, and to improve the effectiveness of PD-1 antibody.
Rx Times teaches that combination studies of ALT-803 and checkpoint inhibitors have yielded encouraging results in solid tumor models and have led to the initiation of a clinical trial of ALT-803 combined with nivolumab in patients with NSCLC. Rx Times teaches that ALT-803 exhibits potent immunostimulatory activity when administered as a monotherapy and as combination therapies with other types of therapeutic agents. ALT-803 simultaneously mobilizes both innate and adaptive arms of the immune system to elicit rapid, robust, and long-lasting responses against cancer.
Bristol Myers Squibb Press Release teach clinically treating NSCLC patients with a combination of PD-1 checkpoint inhibitor antibody nivolumab and nab-paclitaxel ABRAXANE®. Bristol Myers Squibb Press Release teach combining PD-1 checkpoint inhibitor immunotherapy with standard ABRAXANE® chemotherapy to enhance anti-
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer a combination of all of anti-PD-1 antibody (nivolumab), ALT-803, nab-paclitaxel, and low dose radiation to cancer patients, including NSCLC patients.  One would have been motivated to, and have a reasonable expectation of success to, because: (1) Dranoff et al specifically suggests combining these agents to enhance immunotherapy against cancer including NSCLC, (2) Daly et al,  Alvarez et al, Yu et al, Soliman, Acoba et al, Eureka Alert! Public Release, Rx Times, and Bristol Myers Squibb Press Release teach each of these agents for the treatment of cancer is known and their mechanism of action in immune modulation and therapeutic efficacy of cancer are known and successfully demonstrated; and (3) Daly et al,  Alvarez et al, Yu et al, Soliman, Acoba et al, Eureka Alert! Public Release, Rx Times, and Bristol Myers Squibb Press Release teach clinically or preclinically administering various combinations of these agents to enhance cancer immunotherapeutic responses and survival, and demonstrate various combinations of these agents have improved effects on cancer treatment and enhanced survival. Given the known and established immunotherapeutic effects for each of these agents in the treatment of cancer and the immune system, as well as several of their known successful improved combined effects, it is well within the level of the ordinary skilled artisan to combine these agents and expect them to function as taught and demonstrated by the prior art for the successful induction and enhancement of anti-tumor immune responses and treatment of cancer.

Response to Relevant Arguments
4.	Applicants argue that the instantly claimed method yields unexpectedly improved results that are not taught by the cited prior art in the rejection. Applicants point to the results of a phase 1b clinical trial and argue it demonstrated safe and effective immunotherapy Applicants argue the data was encouraging with a 78% disease control rate, 56% ORR and 22% (2/9) CR in patients with metastatic TNBC, 2nd line or greater. Applicants argue the trial resulted in 7/9 (78%) patients with disease control; 6/9 (67%) patients with an overall response rate; to date, 7 patients alive with durations of response ranging from 2 to 12 months with 4 patients remaining on the study; median PFS of 13.7 months; and patients were treated in an outpatient setting and treatment was generally safe and well tolerated. Applicants argue that MPEP 2145 teaches a showing of unexpected results is sufficient to overcome a prima facie case of obviousness and argue their results are superior compared to that taught by the prior art.

5.	The arguments have been considered but are not persuasive. Applicant’s argument that the results of their invention are superior and unexpected are not persuasive. First, Applicants have not provided any comparison as to what the results of the phase 1b study are superior to, and how the results for 9 patients are superior over the results demonstrated by the cited prior art in the rejection. MPEP 716.02(b) states that the burden is on Applicant to establish that results are unexpected and significant. The evidence relied upon should establish “that the differences in results are in fact 
Second, the phase 1b trial argued by Applicants as having superior results is not commensurate in scope with all of the claims. MPEP 716.02(d) states that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In
other words, the showing of unexpected results must be reviewed to see if the results
occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). In the instant case, the phase 1b trial administered all of haNK cells, IL-15 superagonist N-803, low-dose metronomic chemoradiation therapy, adenoviral and yeast tumor-associated antigen vaccines encoding MUC1, brachyury, and CEA, and a PD-L1 checkpoint inhibitor to 9 patients having metastatic triple 

Maintained Rejections

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1, 2, and 19 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:

claims 1-37 of copending Application No. 16/783,734;
claims 1, 2, 7-13, 16-20 of copending Application No. 16/640,336;
claims 1-19 of copending Application No. 16/381,837; and
claims 1-20 of copending Application No. 16/656,293.

16/783,734: Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and copending claims are drawn to methods of treating cancer in a subject comprising administering to the subject a combination of checkpoint inhibitor PD-1 antibody, IL-15 superagonist ALT-803, and Nab-paclitaxel.
16/640,336: Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and copending claims are drawn to methods of treating cancer in a subject comprising administering to the subject a combination of albumin-paclitaxel nanoparticle, IL-2 or IL-15 superagonist, a checkpoint inhibitor anti-PD-1 antibody, and low dose radiation.
16/381,837: Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and copending claims are drawn to methods of treating cancer in a subject comprising administering to the subject a combination of a first pharmaceutical composition that reduces immune suppression in a tumor microenvironment and comprises albumin nanoparticle, a second 
16/656,293: Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and copending claims are drawn to methods of treating cancer in a subject comprising administering to the subject a combination of checkpoint inhibitor PD-1 antibody, IL-15 superagonist ALT-803, and low dose chemotherapy, wherein the specification defines chemotherapy or low-dose chemotherapy as encompassing Nab-Paclitaxel ([82]; [112]).
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Response to Arguments
7.	Applicants submitted terminal disclaimers over the above applications, however the terminal disclaimers were disapproved by the OPLC for the following reasons stated on February 9, 2021:
4 TD The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10):
For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.

	
8.	All other objections and rejections recited in the Office Action mailed November 10, 2020 are hereby withdrawn in view of amendments.


9.	Conclusion: No claim is allowed.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 




11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Laura B Goddard/Primary Examiner, Art Unit 1642